DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 03/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/21/2022.  These drawings are acceptable.
Claim Objections
Applicant’s amendments to claim 3 in claim set dated 03/21/2022, has resolved the objection of claim 3 seen in the prior office action. Therefore, the objection to the claims has been withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1and 3 in claim set dated 03/21/2022, has resolved the rejection of claim 3 under 35 USC 112(b) seen in the prior office action. Therefore, the rejection of claim 3 issued under 35 USC 112(b) in the prior office action has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeyuki Yoshida JP 09193673 A (Yoshida).
Regarding claim 1, Yoshida (Abstract, Figs. 1-3) discloses a vehicle cooler comprising: a radiator (5);  5a condenser (11) disposed in front of the radiator, the condenser (11) having a top surface located lower than a top surface of the radiator (5); and an air guide (2, 12) extending from the top surface of the radiator (5) over the top surface of the condenser (11), wherein the air guide includes a body part (2, 12), the body part comprising:  10a first base face (Top surface of upper rail 2) placed on the top surface of the condenser; a second base face (top surface of cover portion 12 or 14) placed on the top surface of the radiator; and a standing wall (13) extending in a height direction of a vehicle (standing wall 13  as seen in figures 1-3 extends in vertical direction understood to be a height direction of the vehicle when installed in vehicle) to couple the first base face (Top surface of upper rail 2) and the second base face (top surface of cover portion 12 or 14), the standing wall facing a front surface of the radiator in a forward-rearward direction of the vehicle (pars [0025-0030] and Fig. 3), the standing wall including at least one air 15hole (19) configured to guide outside air to the radiator, a radiator support (1, Fig. 3) disposed above the top surface of the radiator (5) and the top surface of the condenser (11), the radiator support being spaced from the top surfaces with a gap (S1, par [0032]) 20between the radiator support (1) and the top surfaces, wherein the air guide further comprises a first sealing member (20) disposed on the standing wall (13) and extending in a width direction of the vehicle (20, Fig.2 depicts where seal element 20 extends in width direction of cover member understood to be a width direction of the vehicle once installed), the first sealing member comprising an elastic material (par [0026] discloses seal 20 formed from sponge, where sponge is considered to be an elastic material) to fill a first gap (S1) between the body part (12) and the radiator support (1).
Yoshida fails to disclose where the first sealing member is disposed on the second base face.
Paragraph [0004] of the description of Yoshida discloses a need to provide a sealing member on the upper part of the radiator so that hot air does not wrap around the radiator and mix with cooling air introduced from the front part and providing a sealing member to block the hot air. Applicant’s specification on page 3 in lines 14-17 discloses addressing the same need previously identified by Yoshida of providing a sealing member to prevent hot air flowing forward from the rearward part of the vehicle from passing through the gap between the body part and the radiator support. There a finite number of places where a sealing number could be placed on the air guide including the first base face, second base face or standing wall for sealing the gap between the radiator and the radiator support.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to try placing the first sealing member of Yoshida on the second base face as opposed to the standing wall provide Yoshida recognized a need in the art to provide a sealing member on the upper part of the radiator so that hot air does not wrap around the radiator and mix with cooling air introduced from the front part and providing a sealing member to block the hot air and there are a finite number of places where a sealing number could be placed on the air guide including the first base face, second base face or standing wall for a reasonable expectation of sealing the gap between the radiator and the radiator support, for further consideration please see MPEP section 2143 I E. 
Regarding claim 4, Yoshida discloses the limitations of claim 1 as discussed previously, where Yoshida further discloses wherein 5the at least one air hole (19) comprises a plurality of air holes (Fig.2 depicts where ribs 28 divide opening 19 into a plurality of openings), the standing wall (13) comprises the plurality of air holes arranged at intervals in the width direction of the vehicle (par [0025]; Fig. 2), and the standing wall comprises a rib (28) between adjacent air holes, the rib protruding in the forward-rearward direction of the vehicle (Rib 28 as seen in figure 2 is understood to protrude in a forward rearward direction of the vehicle when installed in the vehicle).
Regarding claim 5, Yoshida discloses the limitations of claim 1 as discussed previously, where Yoshida further discloses wherein the standing wall (13, Fig.3) is inclined  gradually forward as the standing wall extends downward from a front end of the second base face (14).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 has been amended to require second sealing members extending in the forward-rearward direction of the vehicle in end portions of the body part, the second sealing members comprising an elastic material to fill a second gap between the end portions of the body part and the radiator support. Second sealing members 40 can be seen in Figure 2 disposed at end portions of body part of air guide, this feature is not disclosed in Yoshida and is not considered to be rendered obvious in view of the prior art of record.
Response to Arguments
Applicant’s arguments are addressed solely to new limitations added to claim 1 in the most recent claim submission. Therefore, the examiner considers the above office action to provide the official response to all arguments addressed to newly added claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5219016 A in figure 2 discloses a radiator cover with side walls that provide sealing for airflow.
US 20070169455 A1 in figure 8 discloses radiator with second sealing members for sealing airflow.
FR 2982200 A1 in figure 2 discloses two sealing members 52 each on flat top surfaces of cover sealing a gap between cover and radiator support.
JP 2006298190 A in figures 3 and 4 discloses two sealing members for sealing gaps between radiator cover and support.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747